        Case 2:20-cv-00892-EFB Document 3 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CECIL JEROME HATCHETT,                             No. 2:20-cv-0892-EFB P
11                         Petitioner,
12           v.                                          ORDER
13    KEN CLARK,
14                         Respondent.
15

16          Petitioner, a state prisoner proceeding without counsel, seeks a writ of habeas corpus

17   pursuant to 28 U.S.C. § 2254. However, he has neither filed an application for leave to proceed

18   in forma pauperis nor paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

19   Petitioner will be provided the opportunity to either submit a request to proceed in forma pauperis

20   or submit the appropriate filing fee.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Petitioner shall submit, within thirty days from the date of this order, a request to

23                proceed in forma pauperis or the appropriate filing fee; petitioner’s failure to comply

24                with this order may result in this action being dismissed; and

25          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

26                form used by this district.

27   Dated: May 11, 2020.

28
